       Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 1 of 18 PageID #:33




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

    Robert Stoczynski,

          Plaintiff,
                                                         Case No. 18-cv-50403
     v.
                                                         Hon. Philip G. Reinhard
    Tyson Foods, Inc.,
                                                         Hon. Iain D. Johnston
          Defendant.


                DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

          Defendant Tyson Warehousing Services, LLC (“Defendant”),1 by and through its

attorneys, Neal, Gerber & Eisenberg LLP, hereby answers and asserts its affirmative defenses in

response to the Complaint filed by Plaintiff Robert Stoczynski (“Plaintiff”), as follows:

                                 Jurisdiction, Venue and Parties

        1.      This case arises under the Americans with Disabilities Act of 1990 (hereinafter the
“ADA’’), as amended, codified at 42 U.S.C. § 12101, et seq. Accordingly, this Court has
jurisdiction to hear this case pursuant to 28 U.S.C. §1331 (federal question jurisdiction).

          ANSWER:        Defendant admits that this Court has jurisdiction over Plaintiff’s ADA

claims.


        2.     Stoczynski also brings claims under the Illinois Human Rights Act (the “IHRA”),
codified at 775 ILCS 5/1-101, et seq. This court has supplemental jurisdiction over Stoczynski’s
IHRA claims pursuant to 28 U.S.C. § 1367 because these claims are so related to his ADA claims
that they form part of the same case or controversy under Article III of the U.S. Constitution.



1
  Plaintiff has misidentified his former employer (and the defendant in this matter) as Tyson Foods,
Inc. Plaintiff’s actual employer was Tyson Warehousing Services, LLC, a wholly-owned
subsidiary of Tyson Foods, Inc. This Answer and Affirmative Defenses is filed on behalf of Tyson
Warehousing Services, LLC. When, for example, this Answer admits that Plaintiff was an
employee of “Tyson,” it is admitting that Plaintiff was an employee of Tyson Warehousing
Services, LLC. Tyson Warehousing Services, LLC has no objection to being substituted as the
sole defendant in this matter.
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 2 of 18 PageID #:34




          ANSWER:      Defendant admits that this Court has jurisdiction over Plaintiff’s IHRA

claims.


      3.      Stoczynski was employed by Tyson from about April 18, 2016 until early 2017.
He worked at Tyson’s plant in Rochelle, Illinois.

          ANSWER:      Defendant admits that it employed Plaintiff at its Rochelle, Illinois facility

from April 18, 2016, until approximately April 12, 2017.


       4.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(1) and §(b)(2)
because Tyson resides in and does business within this District and the acts and omissions that
Stoczynski complains of occurred within this District (at Tyson’s Rochelle, IL plant).

          ANSWER:      Defendant admits that venue is proper in this Court.


                                            Relevant Facts

          5.   Stoczynski has autism.

          ANSWER:      Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff has autism, and therefore denies the allegations in this paragraph.


         6.      Stoczynski suffered from rickets as a child, which left him with deformities that he
still has today.

          ANSWER:      Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff suffered from rickets as a child or has resulting deformities, and therefore denies

the allegations in this paragraph.


          7.   Stoczynski also has severe anxiety, depression, and post-traumatic stress disorder.

          ANSWER:      Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff has severe anxiety, depression, or post-traumatic stress disorder, and therefore

denies the allegations in this paragraph.



                                                 -2-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 3 of 18 PageID #:35




       8.      His conditions substantially limit one or more of his major life activities, including
sleeping, concentrating, thinking, and communicating.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff’s alleged conditions substantially limit one or more of his major life activities,

and therefore denies the allegations in this paragraph.


       9.      Additionally, his conditions substantially limit the operation of one or more of his
major bodily functions, including his brain function and his bladder function.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff’s alleged conditions substantially limit the operation of one or more of his major

bodily functions, and therefore denies the allegations in this paragraph.


       10.     During Stoczynski’s employment, Tyson was aware that Stoczynski had these
conditions.

       ANSWER:         Defendant denies the allegations in this paragraph.


       11.     During Stoczynski’s employment, Tyson supervisors and co-workers harassed
Stoczynski frequently because of his conditions, because they regarded him as having a disability,
because he had reported harassment to Tyson, and/or in an effort to interfere with the exercise and
enjoyment of his rights under the ADA.

       ANSWER:         Defendant denies the allegations in this paragraph.


        12.    This harassment generally occurred on the night shift-which was Stoczynski’s
regular shift.

       ANSWER:         Defendant admits that, at certain times during his employment, Plaintiff

worked on a night shift, but denies the remaining allegations in this paragraph.


       13.     This harassment included, but was not limited to:

               a.      calling Stoczynski a “retard”;
               b.      calling Stoczynski “down syndrome boy’’;
               c.      calling Stoczynski “disability boy”;
               d.      using other disability-related slurs;

                                                -3-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 4 of 18 PageID #:36




                  e.     telling Stoczynski that he looked like an alien;
                  f.     mocking Stoczynski’s deformities;
                  g.     mocking Stoczynski by using various gestures;
                  h.     mocking Stoczynski by making various noises;
                  i.     using disability-related innuendos to mock Stoczynski;
                  j.     making fun of Stoczynski;
                  k.     laughing at Stoczynski;
                  l.     attempting to provoke Stoczynski and get a reaction out of him;
                  m.     interfering with Stoczynski’s work assignments; and
                  n.     threatening Stoczynski.

          ANSWER:        Defendant denies the allegations in this paragraph, including subparts (a)

through (n).


          14.     Some of the harassment occurred out in the open at Tyson and was observed by
others.

          ANSWER:        Defendant denies the allegations in this paragraph.


      15.    Stoczynski reported the harassment to Tyson managers/supervisors, to Tyson
human resources employees, and to other Tyson employees.

          ANSWER:        Defendant admits that Plaintiff reported certain conduct to various

employees of Defendant, but denies the remaining allegations in this paragraph.


          16.     The harassment only became more severe after Stoczynski reported it.

          ANSWER:        Defendant denies the allegations in this paragraph.


        17.    Stoczynski also asked Tyson to separate him from the harassers—either by
transferring him to another shift or by transferring him to another Tyson plant in the area.

          ANSWER:        Defendant admits that, on one occasion, Plaintiff requested to be transferred

to a different shift, and such request was granted. Defendant denies the remaining allegations in

this paragraph.


          18.     Tyson did not transfer Stoczynski to another shift.

          ANSWER:        Defendant denies the allegations in this paragraph.

                                                  -4-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 5 of 18 PageID #:37




       19.     Tyson did not transfer Stoczynski to another plant in the area.

       ANSWER:         Defendant admits the allegations in this paragraph, but denies that Plaintiff

ever requested a transfer to another plant or facility.


       20.     On information and belief, work was available for Stoczynski on another shift.

       ANSWER:         Defendant admits that, at certain points in time, it transferred Plaintiff to a

different shift, including at his request, but denies the remaining allegations in this paragraph.


        21.    On information and belief, work was available for Stoczynski at another plant in
the area.

       ANSWER:         Defendant denies the allegations in this paragraph.


       22.     The harassment occasionally triggered severe symptoms of Stoczynski’s
conditions, including panic attacks, crying, nosebleeds, nausea, vomiting, and loss of normal
bladder functioning.

       ANSWER:         Defendant denies that Plaintiff was subjected to any harassment. Defendant

lacks knowledge or information sufficient to form a belief whether Plaintiff experienced any of

the identified symptoms, and therefore denies such allegations in this paragraph.


      23.     Stoczynski occasionally required-and asked for-time off because of the severe
symptoms that the harassment triggered.

       ANSWER:         Defendant denies that Plaintiff was subjected to any harassment. Defendant

admits that, on certain occasions, Plaintiff requested time off work, and Defendant granted most if

not all of Plaintiff’s requests. Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff experienced any symptoms as a result of the alleged harassment, and therefore

denies such allegations in this paragraph.


       24.     For example, on days that the harassment triggered severe symptoms of his
conditions, Stoczynski occasionally needed to leave work and go home for the day.


                                                 -5-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 6 of 18 PageID #:38




       ANSWER:         Defendant denies that Plaintiff was subjected to any harassment. Defendant

admits that, on certain occasions, Plaintiff requested to leave work early, and Defendant granted

Plaintiff’s requests. Defendant lacks knowledge or information sufficient to form a belief whether

Plaintiff experienced any symptoms as a result of the alleged harassment, and therefore denies

such allegations in this paragraph.


        25.     Although Tyson allowed Stoczynski to take limited time off on these occasions,
they penalized him for doing so-his supervisors gave him attendance points (despite one supervisor
telling him that Tyson would not do so).

       ANSWER:         Defendant admits that it granted most if not all of Plaintiff’s requests to take

time off, but denies the remaining allegations in this paragraph.


        26.    At Tyson’s Rochelle, IL plant, if employees accumulate enough attendance points,
they are terminated.

       ANSWER:         Defendant admits that if an employee at its Rochelle, Illinois facility

accumulates a certain amount of attendance points, his or her employment may be terminated.


       27.     As a result of the harassment and Tyson’s actions and inactions, Stoczynski
suffered severely and was eventually forced to take a leave of absence.

       ANSWER:         Defendant admits that Plaintiff requested at certain times to take a leave of

absence, and Defendant granted most if not all of Plaintiff’s requests. Defendant denies the

remaining allegations in this paragraph.


       28.      Stoczynski never returned from this leave of absence (because he would have been
required to return to his former position and work with his harassers).

       ANSWER:         Defendant admits that Plaintiff never returned to work following his leave

of absence that began in or around December 2016, but denies the remaining allegations in this

paragraph.



                                                -6-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 7 of 18 PageID #:39




       29.        At all relevant times, Stoczynski was qualified to perform his job at Tyson.

       ANSWER:           On information and belief, Defendant admits only that Plaintiff possessed

the minimum qualifications for the position he held.


        30.   At all relevant times, Stoczynski was able to perform the essential functions of his
job at Tyson with a reasonable accommodation (separation from the harassers and/ or reasonably
unimpeded intermittent leave when experiencing severe symptoms of his conditions).

       ANSWER:           Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff was able to perform the essential functions of his position with or without a

reasonable accommodation, and therefore denies the allegations in this paragraph.


        31.     Stoczynski has exhausted his administrative remedies: the EEOC mailed him notice
of his right to sue on September 17, 2018; and the Illinois Department of Human Rights mailed
him notice of his right to commence a civil action on December 13, 2018.

       ANSWER:           Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff has properly exhausted his administrative remedies, and therefore denies the

allegations in this paragraph.


                            COUNT I: Discrimination Under the ADA

       32.        Stoczynski re-alleges paragraphs one through thirty-one as if fully alleged here.

       ANSWER:           Defendant realleges its answers to paragraphs 1 through 31 as if fully

alleged herein.


        33.    Stoczynski was, at all relevant times, a qualified individual with a disability, as that
term is defined by the ADA.

       ANSWER:           Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff was a qualified individual with a disability, and therefore denies the allegations

in this paragraph.



                                                  -7-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 8 of 18 PageID #:40




       34.     Stoczynski was subjected to unwelcome harassment, as more fully described above.

       ANSWER:         Defendant denies the allegations in this paragraph.


       35.    The harassment occurred because Stoczynski had a disability and/or because he
was regarded as having a disability.

       ANSWER:         Defendant denies the allegations in this paragraph.


       36.    The harassment was severe or pervasive enough that a reasonable person in
Stoczynski’s position would find Stoczynski’s work environment to be hostile or abusive.

       ANSWER:         Defendant denies the allegations in this paragraph.


       37.   At the time the harassment occurred, Stoczynski believed that it made his work
environment hostile or abusive.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff believed his work environment to be hostile or abusive, and therefore denies the

allegations in this paragraph.


       38.     Tyson knew of the harassment or should have known about it, but failed to take
reasonable steps to correct or prevent it.

       ANSWER:         Defendant denies the allegations in this paragraph.


       39.    Tyson failed to separate him from the harassers and penalized him for taking time
off when he needed it due to symptoms triggered by the harassment.

       ANSWER:         Defendant denies the allegations in this paragraph.


       40.     As a result, Stoczynski suffered severely and was forced to take a leave of absence
from which he could not return, given that he would have been required to go back to working
with the harassers.

       ANSWER:         Defendant admits that Plaintiff requested at certain times to take a leave of

absence, and Defendant granted most if not all of Plaintiff’s requests. Defendant denies the

remaining allegations in this paragraph.

                                               -8-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 9 of 18 PageID #:41




          41.     Tyson’s actions and inactions violated the ADA.

          ANSWER:        Defendant denies the allegations in this paragraph.


          42.     These violations were intentional and willful.

          ANSWER:        Defendant denies the allegations in this paragraph.


       43.    Stoczynski has been harmed by Tyson’s violations of federal law-he suffered severe
symptoms of his conditions; he has lost wages, benefits, and earning power; and he has suffered
severe emotional distress, which still continues.

          ANSWER:        Defendant denies the allegations in this paragraph.


          44.     Stoczynski had to retain an attorney to pursue claims based on these violations.

          ANSWER:        Defendant denies that Plaintiff was required to retain an attorney for any

reason.


       45.    Tyson’s conduct was in reckless disregard of Stoczynski’s rights. Therefore,
Stoczynski requests punitive damages to punish Tyson and to deter Tyson and other companies
from engaging in similar discriminatory conduct in the future.

          ANSWER:        Defendant denies the allegations in this paragraph and denies that Plaintiff

is entitled to any relief whatsoever.


                   COUNT II: Retaliation and/or Interference Under the ADA

          46.     Stoczynski re-alleges paragraphs one through thirty-one as if fully alleged here.

          ANSWER:        Defendant realleges its answers to paragraphs 1 through 31 as if fully

alleged herein.


        47.    Stoczynski was, at all relevant times, a qualified individual with a disability, as that
term is defined by the ADA.




                                                  -9-
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 10 of 18 PageID #:42




       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff was a qualified individual with a disability, and therefore denies the allegations

in this paragraph.


       48.     Stoczynski was subjected to unwelcome harassment, as more fully described above.

       ANSWER:         Defendant denies the allegations in this paragraph.


       49.     Stoczynski reported the harassment and asked for a reasonable accommodation
(separation from the harassers and/or reasonably unimpeded intermittent leave when experiencing
severe symptoms of his conditions).

       ANSWER:         Defendant denies the allegations in this paragraph.


        50.    The harassment occurred because Stoczynski had reported the harassment and/or
was aimed at interfering with Stoczynski’s exercise and enjoyment of rights under the ADA
(obtaining a reasonable accommodation).

       ANSWER:         Defendant denies the allegations in this paragraph.


       51.    The harassment was severe or pervasive enough that a reasonable person in
Stoczynski’s position would find Stoczynski’s work environment to be hostile or abusive.

       ANSWER:         Defendant denies the allegations in this paragraph.


       52.   At the time the harassment occurred, Stoczynski believed that it made his work
environment hostile or abusive.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff believed his work environment to be hostile or abusive, and therefore denies the

allegations in this paragraph.


       53.     Tyson knew of the harassment or should have known about it, but failed to take
reasonable steps to correct or prevent it.

       ANSWER:         Defendant denies the allegations in this paragraph.




                                               - 10 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 11 of 18 PageID #:43




       54.    Tyson failed to separate him from the harassers and furthered the retaliation by
penalizing him for taking time off when he needed it due to symptoms triggered by the harassment.

          ANSWER:      Defendant denies the allegations in this paragraph.


        55.     To the extent that allowing Stoczynski to take intermittent leave can be considered
a reasonable accommodation, Tyson further interfered with Stoczynski’s exercise and enjoyment
of it by giving him attendance points.

          ANSWER:      Defendant denies the allegations in this paragraph.


        56.     As a result, Stoczynski was forced to take a leave of absence from which he could
not return, given that he would have been required to go back to working with the harassers.

          ANSWER:      Defendant admits that Plaintiff requested at certain times to take a leave of

absence, and Defendant granted most if not all of Plaintiff’s requests. Defendant denies the

remaining allegations in this paragraph.


          57.   Tyson’s actions and inactions violated the ADA.

          ANSWER:      Defendant denies the allegations in this paragraph.


          58.   These violations were intentional and willful.

          ANSWER:      Defendant denies the allegations in this paragraph.


        59.    Stoczynski has been harmed by Tyson’s violations of federal law-he has lost wages,
benefits, and earning power.

          ANSWER:      Defendant denies the allegations in this paragraph.


          60.   Stoczynski had to retain an attorney to pursue claims based on these violations.

          ANSWER:      Defendant denies that Plaintiff was required to retain an attorney for any

reason.




                                               - 11 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 12 of 18 PageID #:44




       COUNT III: Failure to Provide a Reasonable Accommodation Under the ADA

       61.        Stoczynski re-alleges paragraphs one through thirty-one as if fully alleged here.

       ANSWER:           Defendant realleges its answers to paragraphs 1 through 31 as if fully

alleged herein.


        62.    Stoczynski was, at all relevant times, a qualified individual with a disability, as that
term is defined by the ADA.

       ANSWER:           Defendant lacks knowledge or information sufficient to form a belief

whether Plaintiff was a qualified individual with a disability, and therefore denies the allegations

in this paragraph.


       63.        Stoczynski requested a reasonable accommodation.

       ANSWER:           Defendant denies the allegations in this paragraph.


        64.   Tyson failed to provide Stoczynski with a reasonable accommodation by not
separating him from the harassers.

       ANSWER:           Defendant denies the allegations in this paragraph.


       65.     Tyson also failed to provide Stoczynski with a reasonable accommodation by
giving him attendance points for taking time off when he needed it due to the symptoms the
harassment triggered, instead of providing him with reasonably unimpeded intermittent leave.

       ANSWER:           Defendant denies the allegations in this paragraph.


       66.    Further, Tyson failed to engage in the interactive process by working to find a
reasonable accommodation that would separate Stoczynski from the harassment.

       ANSWER:           Defendant denies the allegations in this paragraph.


       67.     As a result, Stoczynski suffered severely and was forced to take a leave of absence
from which he could not return, given that he would have been required to go back to working
with the harassers.




                                                 - 12 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 13 of 18 PageID #:45




          ANSWER:        Defendant admits that Plaintiff requested at certain times to take a leave of

absence, and Defendant granted most if not all of Plaintiff’s requests. Defendant denies the

remaining allegations in this paragraph.


          68.     Tyson’s actions and inactions violated the ADA.

          ANSWER:        Defendant denies the allegations in this paragraph.


          69.     These violations were intentional and willful.

          ANSWER:        Defendant denies the allegations in this paragraph.


       70.    Stoczynski has been harmed by Tyson’s violations of federal law-he suffered severe
symptoms of his conditions; he has lost wages, benefits, and earning power; and he has suffered
severe emotional distress, which still continues.

          ANSWER:        Defendant denies the allegations in this paragraph.


          71.     Stoczynski had to retain an attorney to pursue claims based on these violations.

          ANSWER:        Defendant denies that Plaintiff was required to retain an attorney for any

reason.


       72.    Tyson’s conduct was in reckless disregard of Stoczynski’s rights. Therefore,
Stoczynski requests punitive damages to punish Tyson and to deter Tyson and other companies
from engaging in similar discriminatory conduct in the future.

          ANSWER:        Defendant denies the allegations in this paragraph and denies that Plaintiff

is entitled to any relief whatsoever.


                           COUNT IV: Discrimination Under the IHRA

          73.     Stoczynski re-alleges paragraphs one through forty-five as if fully alleged here.

          ANSWER:        Defendant realleges its answers to paragraphs 1 through 45 as if fully

alleged herein.



                                                 - 13 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 14 of 18 PageID #:46




        74.     Tyson’s actions and inactions, as described herein, also violated the IHRA.

        ANSWER:         Defendant denies the allegations in this paragraph.


                COUNT V: Retaliation and/ or Interference Under the IHRA

         75.    Stoczynski re-alleges paragraphs one through thirty-one and forty-seven to sixty as
if fully alleged here.

        ANSWER:         Defendant realleges its answers to paragraphs 1 through 31 and 47 through

60 as if fully alleged herein.


        76.     Tyson’s actions and inactions, as described herein, also violated the IHRA.

        ANSWER:         Defendant denies the allegations in this paragraph.


      COUNT VI: Failure to Provide a Reasonable Accommodation Under the IHRA

        77.     Stoczynski re-alleges paragraphs one through thirty-one and sixty-two to seventy-
two as if fully alleged here.

        ANSWER:         Defendant realleges its answers to paragraphs 1 through 31 and 62 through

72 as if fully alleged herein.


        78.     Tyson’s actions and inactions, as described herein, also violated the IHRA.

        ANSWER:         Defendant denies the allegations in this paragraph.


                                           Jury Demand

      79.       Plaintiff demands a jury trial pursuant to Rule 38(b) of the Federal Rules of Civil
Procedure.

        ANSWER:         Defendant admits that Plaintiff has demanded a trial by jury.


                                  AFFIRMATIVE DEFENSES

        1.      Plaintiff was an at-will employee of Defendant, and as such, his employment could

be terminated for any reason, at any time, with or without cause.


                                               - 14 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 15 of 18 PageID #:47




       2.      Plaintiff’s claims are preempted in whole or in part by the Illinois Workers’

Compensation Act.

       3.      Even if true, the alleged conduct that Plaintiff complains of is nothing more than

“petty slights and/or trivial inconveniences” and therefore is not actionable.

       4.      Plaintiff’s alleged damages must be reduced to the extent he has failed to mitigate

them, including by failing to accept any offers for gainful employment at or around his prior wage

and benefits level in a timely manner and with diligence following the cessation of his employment

with Defendant.

       5.      Any injury allegedly sustained by Plaintiff did not result from and was not

proximately caused by any act or omission, or any wrongful conduct, on the part of Defendant, but

rather was caused by the acts of other persons and events over which Defendant had no control.

       6.      Plaintiff is not entitled to recover damages on his failure-to-accommodate claims

because Defendant made good faith efforts to engage in an interactive process with Plaintiff to

identify and provide a reasonable accommodation that would provide him with an equally effective

opportunity and would not cause an undue hardship on the operation of Defendant’s business.

       7.      Plaintiff is not entitled to punitive damages because he cannot meet his burden of

proof and because the actions of Defendant and its agents were not malicious, egregious, in bad

faith, or in willful or reckless disregard of any law or Plaintiff’s legal rights. E.g., Kolstad v.

American Dental Assoc., 527 U.S. 526 (1999).

       8.      All of Defendant’s decisions and conduct relative to Plaintiff’s employment,

including but not limited to the decision to terminate Plaintiff’s employment, were based on

legitimate, non-discriminatory and non-retaliatory reasons, unrelated to Plaintiff’s alleged

disabilities, complaints, or any other alleged protected categories, characteristics and/or activity.



                                                - 15 -
    Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 16 of 18 PageID #:48




        9.      Plaintiff’s hostile work environment claims are barred under Burlington Industries,

Inc. v. Ellerth, 524 U.S. 742 (1998), Faragher v. City of Boca Raton, 524 U.S. 775 (1998), and

Vance v. Ball State Univ., 570 U.S. 421 (2013), because Defendant had in place appropriate

complaint procedures, Defendant took prompt remedial action and/or reasonable corrective

measures in response to all of Plaintiff’s complaints regarding alleged harassment, and Defendant

was not in any way negligent in controlling working conditions or discovering or remedying

potential harassment.

        10.     To the extent that Plaintiff’s claims are based upon any alleged discriminatory acts

that occurred more than 300 days prior to Plaintiff’s filing of his Charge of Discrimination with

the EEOC, such claims are barred as untimely.

        11.     To the extent that Plaintiff relies on any allegations in this lawsuit that were not

included in his Charge of Discrimination filed with the EEOC and/or IDHR, such allegations are

barred due to Plaintiff’s failure to exhaust his administrative remedies.

        Defendant reserves the right to assert and rely on any additional affirmative defenses,

including based on information learned during the course of this litigation, including discovery,

trial or otherwise.

        WHEREFORE, Defendant Tyson Warehousing Services, LLC requests that Plaintiff take

nothing by way of his Complaint, the Court enter judgment in Defendant’s favor, and the Court

award Defendant all just and proper relief.


        Dated: January 9, 2019                          Respectfully submitted,
                                                        TYSON WAREHOUSING SERVICES,
                                                        LLC


                                                        By: /s/ Chad W. Moeller
                                                                One of Its Attorneys

                                               - 16 -
   Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 17 of 18 PageID #:49




Chad W. Moeller
David G. Weldon
NEAL GERBER & EISENBERG LLP
2 N. LaSalle Street, Suite 1700
Chicago, Illinois 60602
(312) 269-8000
cmoeller@nge.com
dweldon@nge.com




                                      - 17 -
     Case: 3:18-cv-50403 Document #: 14 Filed: 01/09/19 Page 18 of 18 PageID #:50




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 9, 2019, a copy of the foregoing Defendant’s Answer and

Affirmative Defenses was filed electronically. Service of this filing will be made by operation of

the court’s electronic filing system.



                                                     /s/ Chad W. Moeller
                                                         Chad W. Moeller




28817054.1




016509.0025:28817054.3
